Appeal from an order of Family Court, Erie County (McLeod, J.), entered May 1, 2002, in a proceeding pursuant to Family Ct Act article 3 to adjudicate respondent a juvenile delinquent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by reducing the amount of restitution to $60 and as modified the order is affirmed without costs.
Memorandum: Family Court did not have authority under Family Ct Act § 353.6 (1) (a) to order restitution of the victim’s unreimbursed dental expenses (see Matter of Keith Z., 195 AD2d 729). Contrary to petitioner’s contention, “Family Court possesses only the power which is explicitly conferred on it-by statute” (Matter of Martin v Martin, 127 AD2d 266, 269; see Matter of Borkowski v Borkowski, 38 AD2d 752, 753). We therefore modify the order by reducing the amount of restitution to $60. Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Gorski, JJ.